We are confronted with a petition for rehearing from both sides. They are predicated largely on allegations to the effect that the main opinion leaves the parties in doubt as to how they should proceed. The opinion may be subject to this criticism but if it is, it is not out of place to say that the facts controlling our conclusion as set up in the record, were so indefinite and inconclusive in statement and proof we could not be more specific. We *Page 626 
read and reread the record and briefs and were never quite certain what was proven and decided below.
We were not certain what appellant's income amounted to, the exact amount of his interest in the residence occupied by Appellee, nor are we yet certain as to other material factors. We did not think the weekly allowance was exorbitant but in view of the mortgage on the house, the fact that Appellant became responsible for the child, was therefore required to provide for two families, and that Appellee had no dependents, that Appellant was responsible to support the allowance of the home as a residence with no finding of its value as such might have been exorbitant. There should have been a definite finding of all these factors. Such was not the case and it was not shown that they were before the chancellor when he rendered his judgment as they should have been.
Both rehearings are denied.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.